DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Amended claim limitation “after supplying the first gas, supplying a second gas containing D2O; and after supplying the second gas, supplying a third gas containing nitrogen” fails to comply with the written description requirement. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Makala et al. (US 2015/0179662, hereinafter Makala) in view of Levy et al. (US 2019/0319104, hereinafter Levy).
With respect to claim 11, Makala discloses a method of manufacturing a semiconductor device (para 0006), comprising: forming a stacked body (fig. 1) including a plurality of first films (32s) and a plurality of second films (42s) that are alternately stacked on each other (fig. 1; films 32s and 42s are alternately stacked on each other); 
forming an opening ( 49) in the stacked body that extends in a thickness direction of the stacked body; and forming a first insulating film (501L/503L of fig. 2A), a charge storage layer (504L), a second insulating film (505L), and a semiconductor layer (601L) on a side wall of the stacked body in the opening, wherein the charge storage layer includes a silicon nitride film (para 0055; layer 504L may comprise of silicon nitride), the second insulating film includes a silicon oxynitride film (para 0056; 505L can comprise of silicon oxynitride).
Makala does not explicitly disclose that the silicon oxynitride film is formed by a process comprising: supplying a first gas containing silicon; after supplying the first gas, supplying a second gas containing D2O; and after supplying the second gas, supplying a third gas containing nitrogen.
 In an analogous art, Levy discloses that the silicon oxynitride film is formed by a process comprising: supplying a first gas containing silicon (Para 0083; silicon source); after supplying the first gas, supplying a second gas containing D2O (Para 0083 and 0084); and after supplying the second gas, supplying a third gas containing nitrogen (para 0083; nitrogen source containing deuterium).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Makala’s method by adding Levy’s disclosure in order to passivate Si dangling bonds at the silicon-oxide interface, thereby increasing an NBTI lifetime of the devices.
With respect to claim 12, Makala does not explicitly disclose wherein the third gas comprises deuterated ammonia (ND3) gas.
In an analogous art, Levy discloses wherein the second gas comprises deuterated ammonia (ND3) gas (Para 0083; ND3).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Makala’s method by adding Levy’s disclosure in order to passivate Si dangling bonds at the silicon-oxide interface, thereby increasing an NBTI lifetime of the devices.
With respect to claim 13, Makala does not explicitly disclose wherein the first gas comprises SiD2Cl2 and the second gas comprises at least one of deuterated ammonia (ND3), NBr3, nitric oxide, and nitrous oxide.
In an analogous art, Levy discloses wherein the first gas comprises SiD2Cl2 (Para 0055; deuterated dichlorosilane) and the third gas comprises at least one of deuterated ammonia (ND3) , NBr3, nitric oxide , and nitrous oxide (Para 0083; ND3).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Makala’s method by adding Levy’s disclosure in order to passivate Si dangling bonds at the silicon-oxide interface, thereby increasing an NBTI lifetime of the devices.
With respect to claim 15, Makala does not explicitly, wherein the silicon nitride film is formed in an atmosphere of 600°C to 800°C.
In an analogous art, Levy discloses wherein the silicon nitride film is formed in an atmosphere of 600°C to 800°C (Para 0084).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Makala’s method by adding Levy’s disclosure in order to achieve the optimal results during semiconductor processing.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Makala/Levy in view of Polishchuk et al. (US 9,502,543, hereinafter Polishchuk).
With respect to claim 14, Makala/Levy does not explicitly wherein an amount of deuterium in the third gas is greater than an amount of light hydrogen in the third gas.
In an analogous art, Polishchuck discloses wherein an amount of deuterium in the third gas is greater than an amount of light hydrogen in the third gas (col. 10; lines 55-57; gases replacing hydrogen with deuterium has greater amount of deuterium then light hydrogen).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Makala/Levy’s method by adding Polishchuk’s disclosure in order to passivate Si dangling bonds at the silicon-oxide interface, thereby increasing an NBTI lifetime of the devices.

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Makala in view of Polishchuk and further in view of Yamazaki et al. (US 2013/0207101, hereinafter Yamazaki).
With respect to claim 16, Makala discloses a semiconductor device (fig. 1) comprising:a stacked body (fig. 1) including a plurality of first films (32s) and a plurality of second films (42s) that are alternately provided (32s and 42s are alternately stacked), the stacked body including an opening (49) extending in a thickness direction; a first insulating film (501L/503L) on a side wall of the stacked body in the opening; a charge storage layer (504L) on a surface of the first insulating film in the opening; a second insulating film (505L) on a surface of the charge storage layer in the opening; and a semiconductor layer (601L) on a surface of the second insulating film in the opening, wherein the charge storage layer includes a silicon nitride film (para 0055; layer 504L may comprise of silicon nitride),the second insulating film includes a silicon oxynitride film (0056; 505L can comprise of silicon oxynitride).
	Makala does not explicitly disclose that the silicon nitride film includes hydrogen, and a hydrogen concentration of the silicon nitride film is 1.0 X 1019 atoms/cm3 or less in at least at a part of the silicon nitride film in a depth direction from a center of the opening towards an outside of the opening.
	In an analogous art, Polishchuk discloses that the silicon nitride film includes hydrogen (col. 14; lines 2-10), and a hydrogen concentration of the silicon nitride film is 1.0 X 1019 atoms/cm3 or less (Col. 10; lines 46-57; replacing hydrogen with deuterium, so the concentration of hydrogen can be ~ zero) in at least at a part of the silicon nitride film in a depth direction from a center of the opening towards an outside of the opening (replacing hydrogen with deuterium can be in whole silicon nitride film or more than half of the film).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Makala’s method by adding Polischuck’s disclosure in order to create more traps in a charge storage layer. 
Makala/Polishchuk does not explicitly disclose a nitrogen concentration of the silicon oxynitride film is 10 to 30 atomic percentage.
In an analogous art, Yamazaki discloses a nitrogen concentration of the silicon oxynitride film is 10 to 30 atomic percentage (Para 0151; 20 atomic %).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Makala/Polishchuk’s method by adding Yamazaki’s disclosure in order to improve charge storage capability of a memory device.
With respect to claim 17, Makala/Polishchuk discloses wherein the part of the silicon nitride film is more than a half of the silicon nitride film in the depth direction (replacing hydrogen with deuterium can be in whole silicon nitride film or more than half of the film in the depth direction).
With respect to claim 18, Makala/Polishchuk discloses wherein hydrogen concentration of the silicon oxynitride film is 1.0 X 1019 atoms/cm3 or less at least at a part of the silicon oxynitride film in the depth direction (replacing hydrogen with deuterium can be in whole silicon nitride film or more than half of the film in the depth direction).
Makala does not explicitly disclose that the silicon oxynitride film includes hydrogen.
In an analogous art, Polishchuk discloses that the silicon oxynitride film includes hydrogen (col. 5; lines 5-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Makala’s method by adding Polischuck’s disclosure in order to manufacture a semiconductor device according to required specifications. 
With respect to claim 19, Makala/Polishchuk discloses wherein the part of the silicon oxynitride film is more than a half of the silicon oxynitride film in the depth direction (replacing hydrogen with deuterium can be in whole silicon nitride film or more than half of the film in the depth direction).
With respect to claim 20, Makala does not explcitily disclose wherein each of the silicon nitride film and the silicon oxynitride film contains deuterium.
In an analogous art, Polishchuk discloses wherein each of the silicon nitride film and the silicon oxynitride film contains deuterium (Col. 10; lines 46-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Makala’s method by adding Polishchuk’s disclosure in order to passivate Si dangling bonds at the silicon-oxide interface, thereby increasing an NBTI lifetime of the devices.
With respect to claim 21, Makala discloses wherein the charge storage
layer is a single layer of the silicon nitride film (para 0050 and 0054; and charge storage layer 504L).



         Response to Arguments
This action is response to applicant’s communication filed on 09/09/2022.
Based on new ground of rejection, applicant’s arguments regarding amended claims are moot. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816